Name: Council Regulation (EEC) No 1309/85 of 23 May 1985 amending Regulation (EEC) No 1199/82 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland
 Type: Regulation
 Subject Matter: Europe;  regions of EU Member States;  means of agricultural production
 Date Published: nan

 No L 137 / 18 27 . 5 . 85Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1309 / 85 of 23 May 1985 amending Regulation (EEC) No 1199 / 82 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland 1984 / 85 marketing year and an identical measure should accordingly be adopted for the 1985 / 86 marketing year ; Whereas Article 1 of Regulation (EEC ) No 1199 / 82 should therefore be amended, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas provision was made in Regulation (EEC ) No 1199 / 82 ( 3 ), as last amended by Regulation (EEC ) No 870 / 84 ( 4 ), for the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland , in so far as the Member States concerned did not grant nationally the additional premium referred to in Article 3(2 ) of Regulation (EEC ) No 1357 / 80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ( 5 ), as last amended by Regulation (EEC ) No 1198 / 82 ( 6 ); Whereas the situation of farmers in those regions of the Community has not improved appreciably during the Article 1 In the second paragraph of Article 1 of Regulation (EEC ) No 1199 / 82 , ' 1984 / 85 marketing year' is hereby replaced by '1985 / 86 marketing year'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 27 May 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (!) OJ No C 67 , 14 . 3 . 1985 , p. 66 . ( 2 ) OJ No C 94 , 15 . 4 . 1985 . ( 3 ) OJ No L 140 , 20 . 5 . 1982 , p. 30 . ( 4 ) OJ No L 90 , 1 . 4 . 1984 , p . 34 . ( s ) OJ No L 140 , 5 . 6 . 1980 , p . 1 . ( 6 ) OJ No L 140 , 20 . 5 . 1982 , p . 28 .